United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 7, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 05-21033
                         Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JUAN FERNANDO LICEA-CEDILLO, also known as Cacahuate,
also known as Alvaro Galicia Castro,


                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:03-CR-275-1
                      --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Juan Fernando Licea-Cedillo (Licea) appeals his guilty-plea

conviction for conspiracy to transport and harbor undocumented

aliens for financial gain, resulting in death.   Licea argues that

the Government breached the plea agreement by failing to move for

a reduction based on his acceptance of responsibility.

     Because Licea did not raise this argument in the district

court, review is for plain error.    See United States v. Reeves,

255 F.3d 208, 210 (5th Cir. 2001).   Even if the Government

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-21033
                                -2-

breached the plea agreement, Licea has not demonstrated that any

error affected his substantial rights.    See United States v.

Miller, 406 F.3d 323, 335-36 (5th Cir.), cert. denied, 126 S. Ct.
207 (2005).   The district court clearly and repeatedly rejected

Licea’s denial that he oversaw the placement of the aliens into

the grain car, as well as his argument that he was not, as part

of the conspiracy, responsible for the actions which led to the

deaths of eleven aliens.

     Accordingly, the judgment is AFFIRMED.